Case 2:19-cv-09588-MWF-AS Document 31-2 Filed 07/28/20 Page 1 of 7 Page ID #:161



   1    Charles A. Valente (SBN 242740)
   2    cvalente@kaplansaunders.com
        Kaplan Saunders Valente & Beninati, LLP
   3
        500 North Dearborn Street | 2nd Floor
   4    Chicago, Illinois 60654
   5    (312) 755-5700
        (312) 755-5720 FAX
   6
   7    Attorneys for Defendant Costco Wholesale Corporation
   8
   9                         UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11
  12
  13    GABRIELA CABRERA,                                        Case No. 2:19-cv-09588
  14                                                             DEFENDANT COSTCO WHOLESALE
  15                                                             CORPORATION’S MEMORANDUM OF
                          Plaintiff,                             POINTS AND AUTHORITIES IN
  16                                                             SUPPORT OF ITS MOTION FOR
                 v.                                              SUMMARY JUDGMENT
  17
  18    COSTCO WHOLESALE                                         Hearing Date: August 31, 2020
                                                                 Hearing Time: 10:00 a.m.
  19    CORPORATION, et al.,
                                                                 Hearing Location: Courtroom 5A
  20                      Defendant.
  21
  22
  23       I.      INTRODUCTION
  24            Plaintiff Gabriela Cabrera filed this action, seeking equitable relief
  25    under Title III of the Americans With Disabilities Act (the “ADA”) and for
  26    equitable relief and statutory damages under the California Unruh Civil Rights
  27
        Act (the “Unruh Act”) against Defendant Costco Wholesale Corporation
  28


                        DEFENDANT COSTCO WHOLESALE CORPORATION’S MEMORANDUM OF POINTS
                          AND AUTHORITIES IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                                   Page 1 of 7
Case 2:19-cv-09588-MWF-AS Document 31-2 Filed 07/28/20 Page 2 of 7 Page ID #:162



   1
        concerning Costco’s City of Industry, California warehouse.1 As a result of
   2
        Costco’s installation of a full-length mirror and insulation of drainpipes in the
   3
        women’s restroom in its City of Industry warehouse, and as a matter of
   4
        undisputed fact and law, Plaintiff’s request for equitable relief under the ADA
   5
   6    is now moot, and summary judgment should be granted in favor of Costco.
   7        I.      The Undisputed Facts
   8             Costco operates warehouse membership clubs throughout the United
   9    States at which it sells goods to its members. (Statement of Uncontroverted
  10    Facts (“Stat. of Facts”), ¶1.) Costco operates a warehouse at 17550 Castleton
  11    St, City of Industry, California 91748 (the “Warehouse”). (Stat. of Facts, ¶2.)
  12             In her Complaint, Plaintiff alleged two architectural barriers that
  13
        supposedly violated the Americans with Disabilities Act Accessibility
  14
        Guidelines (“ADAAG”) which she contends deprived her of the full and equal
  15
        enjoyment of the goods, services, facilities, privileges, advantages, or
  16
        accommodations of the Warehouse:
  17
  18        a.      “a mirror that is too high according to ADAAG specifications
  19                (Section 603.3)”; and
  20        b.      “a sink that has exposed drainpipes (Section 606.5).”
  21    (Stat. of Facts, ¶3.) While Costco denies that either of the specified items were
  22    architectural barriers or violated ADAAG, that denial is not the basis of this
  23    motion. Instead, this motion is based on the fact that Costco installed a full-
  24    length mirror in the women’s restroom at the Warehouse in January 2020,
  25
  26
  27    1
          This Court declined to exercise supplemental jurisdiction over Plaintiff’s Unruh Act claim
  28    leaving the parties at issue on the ADA claim alone. [Docket No. 18]



                         DEFENDANT COSTCO WHOLESALE CORPORATION’S MEMORANDUM OF POINTS
                           AND AUTHORITIES IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                                    Page 2 of 7
Case 2:19-cv-09588-MWF-AS Document 31-2 Filed 07/28/20 Page 3 of 7 Page ID #:163



   1
        with a bottom edge measuring 22 inches above the finished floor and insulated
   2
        each of the drainpipes in the women’s lavatory. (Stat. of Facts, ¶¶4-5.)
   3
           II.      Summary Judgment Standards
   4
                 Summary judgment should be granted “if the movant shows that there
   5
   6    is no genuine dispute as to any material fact and the movant is entitled to
   7    judgment as a matter of law.” FED.R.CIV.PRO. 56(a). In evaluating a
   8    summary judgment motion, a court must view all facts and draw all
   9    inferences in the light most favorable to the nonmoving party. Kaiser
  10    Cement Corp. v. Fischbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir.
  11    1986). In opposing summary judgment, the non-moving party must go
  12    beyond the allegations and assertions of the pleadings and must instead set
  13
        forth specific facts providing the court with competent evidence establishing
  14
        a genuine issue for trial. FED.R.CIV.PRO. 56(c)(2); Celotex Corp. v. Catrett,
  15
        477 U.S. 317, 324 (1986). The non-moving party must come forward with
  16
        admissible evidence to oppose the motion. FED.R.CIV.PRO. 56(c)(2).
  17
  18       III.     The ADA’s Statutory Framework
  19             The ADA was enacted by Congress in 1990 “to provide a clear and
  20    comprehensive national mandate for the elimination of discrimination against
  21    individuals with disabilities.” 42 U.S.C. § 1210(b)(1); PGA Tour, Inc. v.
  22    Martin, 532 U.S. 661, 675 (2001). Title III of the ADA prohibits
  23    discrimination on the basis of disability in the full and equal enjoyment of
  24    “goods, services, facilities, privileges, advantages, or accommodations of any
  25
        place of public accommodation” by its owner or operator. 42 U.S.C. §
  26
        12182(a). The ADA defines discrimination to include “the failure to remove
  27
  28


                        DEFENDANT COSTCO WHOLESALE CORPORATION’S MEMORANDUM OF POINTS
                          AND AUTHORITIES IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                                   Page 3 of 7
Case 2:19-cv-09588-MWF-AS Document 31-2 Filed 07/28/20 Page 4 of 7 Page ID #:164



   1
        architectural barriers” in existing facilities where such removal is “readily
   2
        achievable.” 42 U.S.C. § 12185(b)(2)(A)(iv).
   3
              Generally, a facility is “readily accessible to and usable by individuals
   4
   5    with disabilities” if it meets the requirements set forth by the Attorney General
   6    in ADAAG. See 28 C.F.R. § 36.406; Oliver v. Ralphs Grocery Co., 654 F.3d
   7    903, 905 (9th Cir. 2011). A private plaintiff can sue only for injunctive relief
   8    (i.e., for removal of the barrier) under the ADA. Oliver, 654 F.3d at 905. “[A]
   9    defendant’s voluntary removal of alleged barriers prior to trial can have the
  10    effect of mooting a plaintiff’s ADA claim.” Oliver, 654 F.3d at 905 (citing
  11    Hubbard v. 7-Eleven, Inc., 433 F. Supp. 2d 1134, 1145 (S.D.Cal. 2006)).
  12          There is no requirement under ADAAG to provide mirrors in
  13
        restrooms, but “[w]here mirrors are provided, at least one shall comply with
  14
        603.3.” ADAAG Section 213.3.5. ADAAG Section 603 applies to Toilet and
  15
        Bathing Rooms. It provides, in part, as follows:
  16
  17
  18          603.1 General. Toilet and bathing rooms shall comply with 603.
  19                                               *      *     *
  20
              603.3 Mirrors. Mirrors located above lavatories or countertops
  21          shall be installed with the bottom edge of the reflecting surface
  22          40 inches (1015 mm) maximum above the finish floor or ground.
  23          Mirrors not located above lavatories or countertops shall be
              installed with the bottom edge of the reflecting surface 35
  24          inches (890 mm) maximum above the finish floor or ground.
  25
  26
  27
  28


                       DEFENDANT COSTCO WHOLESALE CORPORATION’S MEMORANDUM OF POINTS
                         AND AUTHORITIES IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                                  Page 4 of 7
Case 2:19-cv-09588-MWF-AS Document 31-2 Filed 07/28/20 Page 5 of 7 Page ID #:165



   1
              Sections 213.3.4 and 606.5 provide the applicable guidelines for the
   2
        insulation of drainpipes under lavatories in restrooms. Those provisions
   3
        provide as follows:
   4
   5
                 213.3.4 Lavatories. Where lavatories are provided, at least
   6
                 one shall comply with 606 and shall not be located in a toilet
   7
                 compartment.
   8
   9                                                *       *    *
  10             606.5 Exposed Pipes and Surfaces. Water supply and drain
  11             pipes under lavatories and sinks shall be insulated or otherwise
  12             configured to protect against contact. There shall be no sharp
  13             or abrasive surfaces under lavatories and sinks.
  14
  15
           IV.     COSTCO SHOULD BE GRANTED SUMMARY JUDGMENT BECAUSE
  16               THE INSTANT DISPUTE IS MOOT.
  17          Article III of the Constitution limits the jurisdiction of the federal courts
  18    to those matters which present an actual case or controversy. Lujan v.
  19
        Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). And, it is extremely
  20
        well-settled that where subsequent events have rendered the dispute before a
  21
        federal court moot, there is no justiciable controversy and the matter must be
  22
        dismissed. DeFunis v. Odegaard, 416 U.S. 312, 316 (1974) (“Federal courts
  23
  24    are without power to decide questions that cannot affect the rights of litigants
  25    in the case before them.”). Where mootness derives from the defendant’s
  26    voluntary actions, federal courts must be careful to determine that (1) there is
  27    no reasonable expectation that the defendant will return to his prior conduct;
  28


                        DEFENDANT COSTCO WHOLESALE CORPORATION’S MEMORANDUM OF POINTS
                          AND AUTHORITIES IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                                   Page 5 of 7
Case 2:19-cv-09588-MWF-AS Document 31-2 Filed 07/28/20 Page 6 of 7 Page ID #:166



   1
        and (2) the defendant’s actions have eradicated the effects of the alleged
   2
        violation. County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979).
   3
              For example, in Pickern v. Best Western Timber Cove Lodge, 194
   4
        F.Supp.2d 1128, 1130 (E.D.Cal. 2002), the defendant hotel owner sought
   5
   6    summary judgment because it had removed all of the barriers to access that
   7    the plaintiff had raised under the ADA. The district court denied the motion,
   8    finding a triable issue of fact existed as to whether barriers to access remained
   9    in two hotel rooms (whether there was adequate wheelchair turning space in
  10    the bathrooms and whether removing the bathtubs was readily achievable).
  11    194 F.Supp.2d at 1130. The defendant hotel owner promptly removed the tubs
  12    and sought dismissal of the ADA claim as moot. This time the district court
  13
        granted the motion dismissing the ADA claim. 194 F.Supp.2d at 1130. See
  14
        also Grove v. De La Cruz, 407 F.Supp.2d 1126 (C.D.Cal. 2005) (ADA claim
  15
        to install grab bars in restroom mooted by installation of grab bars). In this
  16
        case, Costco’s physical installation of an ADA compliant mirror and
  17
  18    insulation of the drainpipes completely moots this case.
  19          In the instant matter, Costco has removed the only two conditions that
  20    Plaintiff alleges violated the ADA’s new construction standards. Because it is
  21    an undisputed fact that the Warehouse now complies with ADAAG Sections
  22    213.3.5, 603.1, 603.3, and 606.5, there is no relief that this Court could award
  23    to Plaintiff under the ADA. See Hubbard v. 7-Eleven, Inc., 433 F.Supp.2d
  24    1134, 1145 (S.D.Cal. 2006) (ADA claim deemed moot where defendant
  25
        repaired ramp slope from public sidewalk to store entrance); Whitaker v.
  26
        Larchmont Vill. Plaza, LLC, 2020 2020 U.S. Dist. LEXIS 127849, **9-10
  27
        (C.D.Cal. July 20, 2020) (granting summary judgment in favor of ADA
  28


                       DEFENDANT COSTCO WHOLESALE CORPORATION’S MEMORANDUM OF POINTS
                         AND AUTHORITIES IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                                  Page 6 of 7
Case 2:19-cv-09588-MWF-AS Document 31-2 Filed 07/28/20 Page 7 of 7 Page ID #:167



   1
        defendant where defendant offered uncontested evidence demonstrating that
   2
        claimed ADAAG violations were remedied); Langer v. Chavez, 2018 U.S.
   3
        Dist. LEXIS 121856, **7-8 (C.D.Cal. July 20, 2018) (same).
   4
                Here, Costco has addressed each of the specific alleged violations of
   5
   6    ADAAG identified in Plaintiff’s Complaint by making permanent changes to
   7    the restroom. There is likewise no reasonable expectation that Costco will
   8    remove the full-length, ADA-compliant mirror from its facility or that it will
   9    remove the insulation from its drainpipes in the women’s restroom. As such,
  10    this case should be dismissed pursuant to Section12(b)(1) of the Federal Rules
  11    of Civil Procedure as moot.
  12       V.      CONCLUSION
  13
                Because as a matter of undisputed fact and law there is no relief that
  14
        this Court could grant to Plaintiff, even if she proved each and every allegation
  15
        in her Complaint, this matter is moot, and Costco is entitled to summary
  16
        judgment. Accordingly, this Court should enter summary judgment in
  17
  18    Costco’s favor and dismiss Plaintiff’s claims with prejudice.
  19     July 28, 2020                             COSTCO WHOLESALE CORPORATION
  20
  21                                              By: /s/ Charles A. Valente
  22                                              Charles A. Valente,
                                                  Attorney for Defendant
  23
                                                  Costco Wholesale Corporation
  24
  25
  26
  27
  28


                         DEFENDANT COSTCO WHOLESALE CORPORATION’S MEMORANDUM OF POINTS
                           AND AUTHORITIES IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                                    Page 7 of 7
